      Case 1:19-cr-00333-LGS Document 50 Filed 06/02/20 Page 1 of 1




                                                     May 29, 2020

VIA ECF/CM                                              Application Granted. Defendant Hollingsworth’s
Hon. Lorna G. Schofield                                 sentencing hearing is adjourned to September 24,
United States District Judge                            2020 at 11:00 a.m. Defendant’s submission shall
                                                        be filed by August 31, 2020. The Government’s
U.S. District Court Southern District of New York
                                                        submission, if any, shall be filed by September 3,
Thurgood Marshall United States Courthouse
                                                        2020. The Clerk of the COurt is directed to
40 Foley Square, Courtroom 1106
                                                        terminate the letter motion at docket number 49.
New York, NY 10007
                                                      Dated: June 2, 2020
       Re:     United States v. Michael Hollingsworth New York, New York
               19 Cr. 333 (S.D.N.Y.) (LGS)

Dear Judge Schofield:

        I represent Michael Hollingsworth in the above-referenced prosecution and write
to ask this Court to adjourn the current sentencing hearing scheduled for June 23, 2020.
In light of the current public health crisis, I request an adjournment to the week of July
27, 2020 or sometime after September 21, 2020. This is the third request for an
adjournment and the government does not object to the request.

        Mr. Hollingsworth is not in custody; the parties stipulated to their calculation of
an advisory Sentencing Guidelines range of 4 - 10 months; and the Probation Department
recommended a probation sentence in the Presentence Investigation Report. Mr.
Hollingsworth has complied with all terms of his pre-trial release. While this Court has
noted its preference for telephonic or video proceedings (Emergency Ind. Rules &
Practices 2B), Mr. Hollingsworth would prefer to proceed with his sentencing hearing in
person if at all possible.

        In light of the risks presented by in-person appearances and Mr. Hollingsworth’s
stated preference for an in-person sentencing hearing, we respectfully ask that this Court
adjourn his sentencing date (and all associated deadlines) to either a date the week of July
27 or a date after September 21, 2020.

                                                     Respectfully submitted,


                                                     /s/ Megan W. Benett

MWB:lr
cc:  All counsel of record via ECF/CM
